Citation Nr: 0014577	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $4069.00.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which granted a waiver of recovery of an overpayment in the 
amount of $2590.00.  The actual amount of the overpayment 
that was charged to the veteran was the larger amount of 
$6659.00.  However, the balance, $4069.00, had been recovered 
through withholding of increased pension benefits 
retroactively awarded at the time of the adjustment award 
action creating the overpayment.  As a result of the 
Committee's favorable action to grant a waiver with regard to 
the $2590.00 amount, there is no outstanding amount subject 
to recovery from the veteran.  However, the decision of the 
Committee denied waiver with regard to the  $4069.00 amount 
of the increased retroactive award that was not paid to the 
veteran and was instead applied to his account in recovery of 
the original overpayment.  As a result, the Committee found 
that the veteran was not entitled to refund of the amount 
withheld.  The veteran appealed, and requested a hearing 
before a member of the Board at the RO.  In a subsequent 
undated statement, the veteran withdrew his request for a 
travel board hearing and requested that his appeal be 
considered on the evidence of record.  

By rating action of July 1998, the RO granted special monthly 
pension benefits based on the need for aid and attendance, 
effective April 14, 1998.


FINDINGS OF FACT

1.  The overpayment of $4069.00 was not due to the veteran's 
fraud, misrepresentation or bad faith.

2.  The overpayment in the amount of $4069.00 was solely the 
veteran's fault in not promptly and accurately reporting 
family income.

3.  Recovery of the overpayment did not nullify the objective 
for which benefits were intended, and the veteran would have 
been unjustly enriched if the overpayment had not been 
recovered since failure to make restitution would have 
resulted in his unfair gain.  

4.  The veteran did not change his position to his detriment 
in reliance on these VA benefits, or relinquish a valuable 
right or incur a legal obligation, and there has been no 
showing of financial hardship during the period of time in 
which such unpaid benefits were withheld from the veteran in 
recovery of an existing overpayment.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$4069.00 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In April 1994, the veteran filed a claim for improved pension 
benefits.  By rating decision of July 1994, the RO granted a 
permanent and total disability rating for pension purposes.  
The veteran was advised by an attachment to the notification 
letter dated August 25, 1994, to report any changes in income 
to prevent the creation of an overpayment.  The RO 
subsequently requested information from the veteran about the 
amount of his benefits from the Social Security 
Administration, as well as information concerning 
unemployment benefits received by his wife.

By statement of August 16, 1994, the veteran advised the RO 
that his wife had received unemployment benefits of $73.00 
per week through June 25, 1994.  He indicated further that 
his wife was no longer receiving unemployment benefits or 
wages of any kind as of June 25, 1994.

A December 1994 letter from the RO advised the veteran of an 
amendment in the amount of his pension benefits.  He was 
advised in that letter of his responsibility to report any 
change in his income to avoid the creation of an overpayment.

Thereafter, the veteran submitted a claim for entitlement to 
special monthly pension benefits as a result of being 
housebound and based on the need for aid and attendance.  By 
rating decision of July 1997, the RO denied special monthly 
pension benefits based on the need for aid and attendance.  
Entitlement to special monthly pension by reason of being 
housebound was granted, effective November 8, 1995.

In August 1997, the RO obtained information that the 
veteran's wife had received additional income during the 1994 
and 1995 calendar years which could have resulted in an 
overpayment.  By statement of August 25, 1997, the veteran 
confirmed that his wife had received $3042 in unemployment 
benefits from February 4, 1995, through August 1, 1995, and 
$3504 in unemployment benefits from April 19, 1994, through 
December 20, 1994.  The veteran requested that the RO adjust 
his payments as soon as possible to avoid further incorrect 
payments.  Thereafter, the RO proposed to reduce the 
veteran's pension benefits and informed the veteran that an 
overpayment had been created.  By statement of September 9, 
1997, the veteran indicated that he wished to waive due 
process and wanted his award adjusted immediately.  The 
veteran was advised by letter of September 13, 1997, of the 
adjusted amounts of his pension benefits to reflect the 
increased countable income.  The adjusted amount included the 
veteran's entitlement to a housebound evaluation, effective 
December 1, 1995.  The effect of these two simultaneous award 
actions, the adjustment based on income and the retroactive 
award of special monthly pension, was to create a total 
overpayment amount of $6659.00, with immediate recovery of 
the amount of $4069.00, due to withholding of the retroactive 
special monthly pension benefits applicable to the period of 
the overpayment, resulting in a balance outstanding of 
$2590.00.  

The veteran submitted a Financial Status Report in September 
1997 which reported income of $918.00 per month and expenses 
of $1242.00 per month as well as a $2000.00 note on an 
automobile, no amount of which was past due.  In September 
1997, the veteran filed a request for waiver of recovery of 
the overpayment.

By decision of October 1997, the Committee denied the 
veteran's request for waiver.  Thereafter, the veteran's 
representative submitted evidence to support a claim of 
financial hardship if the overpayment were required to be 
repaid by the veteran.  In January 1998, the Committee 
reconsidered the veteran's claim for waiver and determined 
that the additional evidence submitted established the 
presence of financial hardship with respect to the veteran 
repaying the $2590.00 overpayment still owed.  As a result, 
recovery of that overpayment amount was waived, leaving no 
outstanding amount subject to recovery.  However, the 
Committee also found that the veteran was not entitled to 
waiver with regard to the amount that had already been 
recovered ($4069.00) through withholding of retroactively 
awarded increased benefits.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue, and the Board agrees with this 
determination.  The Committee further determined, 
essentially, that recovery of the overpayment of VA improved 
pension benefits in the amount of $4069.00 was not against 
equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The Board notes that it is 
the responsibility of the pension recipient to notify VA of 
all circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA that his wife was still 
receiving unemployment benefits after June 1994.

With regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled based on his 
actual income.  As such, recovery of those benefits does not 
defeat the purpose of the benefit and failure to recover 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.  
Indeed, in this case, the veteran specifically requested that 
the RO withhold his retroactive but unpaid benefits for the 
purposes of recouping his overpayment.

The Board has also considered whether the veteran would 
suffer undue financial hardship as a result of recovery of 
the overpayment.  However, as noted, the remaining amount now 
under consideration represents the amount of the overpayment 
recovered through the withholding of retroactive benefits 
that the veteran never received.  In light of this, the fact 
that the veteran received the benefit of pension payments to 
which he was not entitled at the time based on his actual 
income, the fact that recovery of the only amount of the 
overpayment outstanding has already been waived in 
consideration of hardship, and in the absence of evidence 
demonstrating further hardship during the period in which the 
retroactive benefits were withheld, the Board concludes that 
recovery of the overpayment in the amount of $4069.00 was not 
against equity and good conscience.

In summary, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

